Title: To George Washington from Gouverneur Morris, 31 July 1789
From: Morris, Gouverneur
To: Washington, George



Dear Sir
Dieppe [France] 31 July 1789

I had the Honor to write to you on the twenty ninth of April last. I shall not trouble you with a Recital of Events which Mr Jefferson has I know very amply communicated to the Office of foreign Affairs. But being here on my Way to London, and finding a Vessel bound directly to New York, I take the Opportunity to send some Tables which contain the political military pecuniary and commercial State of the Country. I beleive them to be tolerably authentic, as far as they go. I will also communicate a Matter which Mr Jefferson was not yet informed of, and which I could not tell him because I was forbidden to mention it to any Person here. You know I dare say, that the Count de Moustiers has his Congé. His Successor will be Colo. Ternant. At first in the Character of Chargé des Affaires, and when Mr de Moustiers is otherwise placed, it is highly probable that Ternant may be made Minister: but that will depend on the Situation of the Court at the Time, so that there I only state Probability. As to the other you may rely on it, because my Intelligence I know to be good. The important Trait in this Appointment is that he is named as a Person who will be agreable to us—You may rely also on what I am about to mention, but which I pray you not to disclose. It is known to very few in this Country, and may perhaps (as it ought) be buried in Oblivion. The King has actually formed the Design of going off to Spain. Whether the Measures set on foot to dissuade him will have, as I hope, the desired Effect, Time only can discover. His fears govern him absolutely, and they have of late been most strongly excited. He is a well meaning Man, but extremely Weak, and probably these Circumstances will in every Event secure him from personal Injury. Perhaps an able Man would not have

fallen into his Situation, but I think that no Ability could now extricate him. He must float along in the Current of Events, being absolutely and entirely a Cypher. If however he should fly, it will not be easy to predict the Consequences, for this Country is at present as near to Anarchy as Society can approach without Dissolution. There are some able Men in the national Assembly, yet the best Heads among them would not be injured by Experience, and unfortunately there are a great Number who, with much Imagination, have little Knowlege Judgement or Reflection—You may consider the Revolution as compleat: that is to say, the Authority of the King and of the Nobles is compleatly subdued. But I tremble for the Constitution. They have all that romantic Spirit, & all those romantic Ideas of Government, which happily for America, we were cured of before it was too late. They are advancing rapidly—But I must check myself or my Reflections will occupy too much Space both for you and for me.
One of the last Persons I saw in Paris was Monsieur de la fayette. He had promised to entrust me with a Letter for you, but he must be excused, for he is as busy as Man can be. Not long since, speaking to him on his own Subject, I told him some Hints I had given tending to make him Governor of the Isle of France, which you know includes that of Paris. He declared that the Command of the military in that City was the utmost of his Wishes—That he was satiated with Power—He had his Sovereign, during the late Procession to Paris, completely within his Power. He had marched him where he pleased; measured out the Degree of Applause he should receive as he pleased; and if he pleased could have detained him Prisoner. All this is strictly true. He commanded on that Day at least eighty thousand Men, who during the Kings Progress thro them towards the Hotel de Ville shouted Vive la Nation, and only on his Return cried vive le Roi.
I do not know whether you will be informed of the critical Situation in which Things were placed just before the last Ministry were turned out, and the old one restored. My Authority is very good, but yet I will not vouch for the Truth—it was resolved to reduce Paris to Obedience by Famine, to take two hundred of the States-general Prisoners, to dissolve that Assembly, and to govern in the old fashioned Way. All this you

well say was Madness and therefore improbable. But was it not equally mad to drive away Neckar, & change the Ministry at the Time, and in the Manner, which were adopted for that Purpose? The Men weak enough for the one, were certainly mad enough for the other. Two german Regiments which were to be employed, were regaled by the Queen in the Orangerie at Versailles. They received Promises and Largesses, and were prevailed on to shout vive la Reine! vive le Comte d’artois! vive la Duchesse de Polignac! Afterwards their music played for Hours under her Majesty’s Windows—The Marechal de Broglio endeavored at the same Time to conciliate the Artillery. But it was at Length discovered, that tho the Troops would shout and sing yet they would not fight against their Countrymen; all which might have been known long ago. At the moment when this Intrigue was carrying on by the Court, the Gardes du Corps and Gardes francoises combined to defend the members of the national Assembly. I pass over those Facts which you cannot but know, to mention in one Word that the whole army of France have declared for Liberty; and that one Reason why his Majesty has not taken the Step above mentioned is that he does not know a single Regiment which would obey him.
Adieu my dear Sir—I write this Letter in much Hurry, and after much fatigue. Excuse in it every Thing of inaccurate or inelegant, and pardon it on the Score of that sincere and affectionate Respect with which I am yours

Gouvr Morris


P.S. I will thank you to tell my friend Mr Morris that I am here I must not write to him a short Letter, and I cannot write a long one.

